Exhibit 10.1

 

FORBEARANCE AND LIMITED WAIVER TO CREDIT AGREEMENT

 

This Forbearance and Limited Waiver to Credit Agreement (this “Forbearance and
Limited Waiver”) is entered into as of June 14, 2019 by and between Monitronics
International, Inc., a Texas corporation (the “Borrower”), each other Loan Party
to the Credit Agreement (as defined herein), Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and certain
Lenders party hereto.

 

RECITALS

 

A.                                    The Borrower is a party to that certain
Credit Agreement dated as of March 23, 2012, by and among the Borrower, the
Administrative Agent, and the Lenders from time to time party thereto, as
amended by Amendment No. 1 to Credit Agreement and Consent dated as of
November 7, 2012, Amendment No. 2 to Credit Agreement dated as of March 25,
2013, Amendment No. 3 to the Credit Agreement and Amendment No. 1 to Guaranty
Agreement dated as of August 16, 2013, Amendment No. 4 to Credit Agreement dated
as of February 17, 2015, Amendment No. 5 to Credit Agreement dated as of
April 9, 2015, Amendment No. 6 to Credit Agreement dated as of September 30,
2016, and Amendment No. 7 to Credit Agreement dated as of December 29, 2016 (as
so amended, the “Credit Agreement”).

 

B.                                    As of April 1, 2019, the Specified
Defaults (as defined in Section 4 hereof) have occurred and are continuing. The
Borrower has requested that the Required Revolving Lenders agree, during the
Forbearance and Waiver Period (as defined in Section 4 hereof), to (a) continue
to provide Credit Extensions under the Credit Agreement notwithstanding the
existence of the Specified Defaults, and (b) temporarily forbear on enforcement
of the Specified Defaults, subject to the terms and conditions contained in this
Forbearance and Limited Waiver.

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the Administrative
Agent and the Borrower hereby acknowledge, agree and consent to the following:

 

1.                                      Defined Terms. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings, if any, assigned
to such terms in the Credit Agreement.

 

2.                                      Interpretation. The rules of
interpretation set forth in Section 1.02 of the Credit Agreement shall be
applicable to this Forbearance and Limited Waiver and are incorporated herein by
this reference.

 

3.                                      Acknowledgment by the Borrower.

 

(a)                                 The Borrower hereby acknowledges and agrees
that (i) as of April 1, 2019, the Specified Defaults have occurred and are
continuing; and (ii) should any Specified Defaults constitute or mature into,
after the expiration of any applicable grace period under the Credit Agreement,
an Event of Default, all Obligations under the Loan Documents could be declared
immediately due and payable, and each of the Administrative Agent and the
Lenders would have full legal right to exercise any and all of their respective
rights and remedies under the Loan Documents or otherwise available at law and
in equity with respect thereto.

 

(b)                                 Each Loan Party acknowledges and agrees that
this Forbearance and Limited Waiver shall not in any manner limit or restrict
any rights or remedies available to the Administrative Agent or the Lenders
under the Credit Agreement or the other Loan Documents,

 

--------------------------------------------------------------------------------



 

as amended hereby, or under applicable law as a result of any Default or Event
of Default now or hereafter existing other than solely with respect to the
Forbearance and Limited Waiver of Conditions Precedent set forth in Section 4
hereof, with respect to the Specified Defaults during the Forbearance and Waiver
Period. The Borrower agrees that its Obligations to the Administrative Agent and
the Lenders as evidenced by or otherwise arising under the Credit Agreement and
the other Loan Documents, except as expressly modified in this Forbearance and
Limited Waiver upon the terms set forth herein, are, by the Borrower’s execution
of this Forbearance and Limited Waiver, ratified and confirmed in all respects
and the Borrower confirms that its Obligations under the Loan Documents are not
subject to any claims or defenses whatsoever.

 

(c)                             Each Loan Party acknowledges and agrees that
this Forbearance and Limited Waiver is limited in time and scope and is subject
to the terms and conditions set forth herein. Each Loan Party further
acknowledges and agrees that on the Forbearance and Waiver Termination Date all
of the conditions precedent to Credit Extensions contained in the Credit
Agreement with respect to the absence of the Specified Defaults shall be
reinstated automatically, ab initio, without further action by the
Administrative Agent or any of the Lenders.

 

(d)                            Other than solely with respect to the Forbearance
and Limited Waiver of Conditions Precedent set forth in Section 4 hereof, each
Loan Party acknowledges and agrees that no waiver or forbearance with respect to
the Specified Defaults is granted or made pursuant to this Forbearance and
Limited Waiver and the Administrative Agent and the Lenders reserve and shall be
entitled to exercise all rights and remedies in respect thereof under the Credit
Agreement, the other Loan Documents and applicable law.

 

4.                                 Forbearance and Limited Waiver of Conditions
Precedent. During the period (the “Forbearance and Waiver Period”) commencing on
the Forbearance and Limited Waiver Effective Date (as defined herein) and ending
on the date (the “Forbearance and Waiver Termination Date”) which is the
earliest to occur of (a) July 3, 2019 or (b) the occurrence of a Forbearance and
Limited Waiver Termination Event (as defined herein), the Revolving Lenders
hereby agree, with reference to Section 10.01(b) of the Credit Agreement, to
(i) forbear from exercising their rights and remedies under the Credit Agreement
and the other Loan Documents with respect to the Specified Defaults (the
“Forbearance”) and (ii) waive the condition to Credit Extensions consisting of
Revolving Credit Loans and Letters of Credit set forth in Section 4.02(b) of the
Credit Agreement (the “Limited Waiver of Conditions Precedent”) solely to the
extent that such condition would not be satisfied due to the occurrence and
continuance of the following Defaults and Events of Default:

 

(a)                            any Default or Event of Default arising due to
the failure of the Borrower to satisfy the requirement of Section 6.01(a) of the
Credit Agreement that the report and opinion of Ernst & Young, KPMG or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders delivered with respect to the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
the fiscal year ended December 31, 2018, and the related consolidated statement
of income or operations, and consolidated statement of changes in shareholders’
equity, and cash flows for such fiscal year, not include an explanatory
paragraph expressing substantial doubt about the ability of the Borrower or any
Loan Party to continue as a going concern or any qualification or exception as
to the scope of such audit;

 

(b)                            any Default or Event of Default under
Section 8.01(b) of the Credit Agreement, resulting from the Consolidated Senior
Secured Eligible RMR Leverage Ratio exceeding the limit

 

2

--------------------------------------------------------------------------------



 

specified in Section 7.11(c) of the Credit Agreement as of the fiscal quarter
ended March 31, 2019; and

 

(c)                                       any Default or Event of Default under
Section 8.01(e) of the Credit Agreement, resulting from the Borrower’s failure
to make the interest payment due on April 1, 2019 under the Senior Unsecured
Notes

 

(the Defaults and Events of Default set forth in clauses (a) through
(c) referred to herein, collectively, as the “Specified Defaults”).

 

As used herein, “Forbearance and Limited Waiver Termination Event” means:
(i) the occurrence of any Default or Event of Default under the Credit Agreement
other than the Specified Defaults; (ii) the failure of the Borrower to comply
with any of the terms and requirements of this Forbearance and Limited Waiver;
(iii) the acceleration of the 9.125% Senior Notes due 2020 (the “Notes”) issued
pursuant to that certain Indenture dated as of March 23, 2012 (the “Notes
Indenture”) by and among the Borrower, the guarantors party thereto, and U.S.
Bank National Association, as trustee (in such capacity, the “Notes Trustee”);
(iv) any action by the Notes Trustee and/or any holder of the Notes to exercise
rights or remedies pursuant to the Notes Indenture after an Event of Default (as
defined in the Notes Indenture); (v) any direction by the Required Lenders that
the Administrative Agent exercise any rights or remedies pursuant to
Section 8.02 of the Credit Agreement; (vi) any action by any Loan Party, or any
of their officers, directors, shareholders or affiliates of the Borrower to
assert any claim against the Administrative Agent or the Lenders; (vii) the
termination of that certain Restructuring Support Agreement dated as of May 20,
2019 (the “RSA”) for any reason; or (viii) any modification to the RSA that
materially and adversely impacts the proposed treatment of the Revolving Credit
Lenders or the legal or equitable rights of the Revolving Credit Lenders.

 

Upon the Forbearance and Waiver Termination Date, (i) the Forbearance and
Limited Waiver of Conditions Precedent shall terminate automatically and be of
no further force or effect, and (ii) subject to the terms of the Loan Documents
and applicable law, the Administrative Agent and each Lender shall be free in
its sole and absolute discretion, without limitation, to proceed to enforce any
or all of its rights and remedies set forth in the Credit Agreement, the other
Loan Documents and applicable law. In furtherance of the foregoing each Loan
Party acknowledges and confirms that, subject to the Forbearance and Limited
Waiver of Conditions Precedent, all rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents and applicable law with respect
to the Borrower or any other Loan Party shall continue to be available to the
Administrative Agent and the Lenders. For the avoidance of doubt, each Loan
Party acknowledges and confirms that the agreement of the Administrative Agent
and the Lenders signatory hereto temporarily to forbear shall not apply to nor
preclude any remedy available to the Administrative Agent or the Lenders in
connection with any proceeding commenced under any bankruptcy or insolvency law,
including, without limitation, to any relief in respect of adequate protection
or relief from any stay imposed under such law. The parties hereto agree that
the running of all statutes of limitation and the doctrine of laches applicable
to all claims or causes of action that the Administrative Agent or any Lender
may be entitled to take or bring in order to enforce its rights and remedies
against the Borrower or any other Loan Party are, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period. For the
avoidance of doubt, no grace period or period required for a Default to mature
or become an Event of Default shall be tolled or suspended by this Forbearance.

 

5.                                           Conditions Precedent to
Effectiveness. This Forbearance and Limited Waiver shall become effective on the
date (the “Forbearance and Limited Waiver Effective Date”) upon which each of
the conditions precedent set forth below have been satisfied:

 

3

--------------------------------------------------------------------------------



 

(a)                            the Administrative Agent (or its counsel) shall
have received a counterpart of this Forbearance and Limited Waiver signed by
each of the Borrower, the Administrative Agent and the Required Revolving
Lenders;

 

(b)                            except with respect to the Specified Defaults,
the representations and warranties of the Borrower contained in Article V of the
Credit Agreement or any other Loan Document are true and correct in all material
respects (or with respect to representations and warranties qualified by
materiality, in all respects) on and as of the Forbearance and Limited Waiver
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (or with respect to
representations and warranties qualified by materiality, in all respects),
except that the representations and warranties contained in Sections 5.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively;

 

(c)                             payment in full of all reasonable and documented
outstanding fees and expenses of advisors to the Administrative Agent (including
Morgan, Lewis & Bockius LLP, Winstead PC and Getzler Henrich & Associates LLC)
invoiced at least two (2) Business Days prior to the date hereof; and

 

(d)                            receipt by the Administrative Agent, for the pro
rata benefit of each Lender executing and delivering its signature page to this
Forbearance and Limited Waiver to the Administrative Agent or its counsel on or
prior to 5:00 p.m., New York time, on June 11, 2019, of a fee in the amount of
$368,750.

 

6.                                      Agreements of the Loan Parties. The Loan
Parties acknowledge and agree that the Limited Waiver of Conditions Precedent
and Forbearance are of immediate and material benefit, financial and otherwise,
to the Loan Parties, and that neither the Administrative Agent nor the Required
Revolving Lenders were or are under any obligation to enter into this
Forbearance and Limited Waiver. In consideration of the Administrative Agent’s
and the Required Revolving Lenders’ willingness to provide the Limited Waiver of
Conditions Precedent and the Forbearance on the terms and conditions herein, the
Loan Parties agree that, from and after the date hereof, notwithstanding
anything to the contrary in the Credit Agreement and notwithstanding any
termination or expiration of the Forbearance and Waiver Period: the
Administrative Agent shall be entitled, either directly or indirectly through
its counsel, to retain a financial advisor for the benefit of the Administrative
Agent and the Revolving Lenders who are not also Term B-2 Lenders, with the Loan
Parties agreeing to cooperate with and provide financial information to such
financial advisor and to reimburse the Administrative Agent, upon demand
therefor, for the reasonable and documented fees and expenses of such financial
advisor (it being acknowledged and agreed that all such reasonable and
documented fees and expenses of the Administrative Agent’s counsel and any such
financial advisor shall constitute Obligations under the Credit Agreement and
the other Loan Documents).

 

7.                                      Additional Covenants. The Borrower
(a) agrees that the maximum principal amount of outstanding Revolving Credit
Borrowings and L/C Borrowings shall not, at any time during the Forbearance and
Waiver Period, exceed $195,000,000 without the prior written consent of the
Required Revolving Lenders, (b) agrees that, from and after April 1, 2019, no
Revolving Credit Loans shall be made as, converted to, or continued at the end
of the relevant Interest Period as, Eurodollar Rate Loans but shall instead only
be made as, converted to, or continued as, Base Rate Loans, (c) covenants and
agrees that it shall fully cooperate with the Administrative Agent and the
Lenders and shall promptly provide all information, reports and statements
reasonably requested by the Administrative Agent or any Lender other than
reports, information or other materials that are subject to attorney-client
privilege or

 

4

--------------------------------------------------------------------------------



 

similar privilege or constitutes attorney work product, (d) hereby authorizes
and directs its financial advisors, including Moelis & Company LLC and FTI
Consulting Inc. (collectively, the “Financial Advisors”) to provide the
Administrative Agent and Lenders with copies of reports and other information or
materials prepared or reviewed by the Financial Advisors as the Administrative
Agent or any Lender may reasonably request other than reports, information or
other materials that are subject to attorney-client privilege or similar
privilege or constitutes attorney work product, and (e) hereby consents to the
advisors to the Term B-2 Lenders providing information to the Revolving Credit
Lenders; provided further that any reports, information or other materials
provided under clauses (c), (d) and (e) shall constitute “Information” and shall
be subject to the confidentiality provisions of Section 10.07 of the Credit
Agreement.

 

8.                                      Reference to and Effect Upon the Credit
Agreement. The Credit Agreement and the other Loan Documents shall remain in
full force and effect, and are hereby ratified and confirmed, except, in each
case, as expressly modified by this Forbearance and Limited Waiver. Nothing in
this Forbearance and Limited Waiver shall be interpreted as, or deemed to
entitle any Loan Party to, any other waiver, consent, amendment or other
modification of any of the terms, conditions, representations, warranties or
covenants contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Forbearance and Limited Waiver shall
constitute a Loan Document for all purposes as of the Forbearance and Limited
Waiver Effective Date and all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, shall mean and be a reference to the
Credit Agreement, after giving effect to this Forbearance and Limited Waiver.

 

9.                                      Effect and Construction of Forbearance
and Limited Waiver. Except as otherwise expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms, and neither this Forbearance and Limited
Waiver nor the making of any Loans or other Credit Extensions simultaneously
herewith or subsequent hereto shall be construed to: (i) impair the validity,
perfection or priority of any lien or security interest securing the
Obligations; (ii) waive or impair any rights, powers or remedies of the
Administrative Agent or the Lenders under the Credit Agreement and the other
Loan Documents upon the Forbearance and Waiver Termination Date, with respect to
the Specified Defaults or otherwise; (iii) constitute an agreement by the
Administrative Agent or the Lenders or require the Administrative Agent or the
Lenders to extend the Forbearance and Waiver Period or further forbear from
exercising its rights and remedies under the Credit Agreement, the Loan
Documents or applicable law, extend the term of the Credit Agreement or the time
for payment of any of the Obligations; (iv) amend or modify, beyond the Limited
Waiver of Conditions Precedent, the conditions precedent to any Credit Extension
contained in the Credit Agreement; (v) require the Administrative Agent or the
Lenders to make any Loans or other Credit Extensions to the Borrower after the
occurrence of the Forbearance and Waiver Termination Date, other than in the
Administrative Agent’s and the Lenders’ sole and absolute discretion; or
(vi) constitute a waiver of any right of the Administrative Agent’s or the
Lenders to insist on strict compliance by the Borrower with each and every term,
condition and covenant of this Forbearance and Limited Waiver and the Loan
Documents, except as expressly otherwise provided herein.

 

10.                               Representations, Warranties, Covenants and
Acknowledgments; Release. To induce the Administrative Agent and Lenders to
enter into this Agreement:

 

(a)                                      Each Loan Party represents and warrants
that, upon and after giving effect to this Forbearance and Limited Waiver,
(i) except for the Specified Defaults, each of the representations and
warranties made by it under the Loan Documents, other than representations and
warranties that speak as of an earlier specified date, are true and correct in
all material respects (other than to the extent that any

 

5

--------------------------------------------------------------------------------



 

representation and warranty is already qualified as to “materiality” or
“Material Adverse Effect”, in which case, such representation and warranty shall
be true and correct in all respects), (ii) it has the power and authority and is
duly authorized to enter into, deliver and perform this Forbearance and Limited
Waiver, (iii) this Forbearance and Limited Waiver, the Credit Agreement and each
of the other Loan Documents to which it is a party is the legal, valid and
binding obligation thereof, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or in law), (iv) the execution, delivery and performance of
this Forbearance and Limited Waiver in accordance with its terms do not and will
not, with the passage of time, the giving of notice or otherwise: (A) require
approval of any Governmental Authority or violate any applicable law relating
thereto; (B) conflict with, result in a breach of or constitute a default under
(1) the articles or certificate of incorporation or organization or by-laws or
operating agreement thereof; (2) any indenture, material agreement or other
material instrument to which it is a party or by which any of its properties may
be bound, or (3) any approval of a Governmental Authority relating thereto; or
(C) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by it other than
Permitted Liens and (v) there exists no Default or Event of Default (other than
the Specified Defaults);

 

(b)                            Each Loan Party (i) agrees that this Forbearance
and Limited Waiver is not intended to be, and is not, a novation of any of the
Loan Documents or any of the Obligations thereunder and does hereby ratify,
confirm and reaffirm each of the agreements, covenants, and undertakings made by
it under the Credit Agreement and each and every other Loan Document executed by
it in connection therewith or pursuant thereto, in each case, as modified by
this Forbearance and Limited Waiver, as if such Loan Party were making said
agreements, covenants and undertakings on the effective date hereof, except with
respect to such agreements, covenants and undertakings which, by their express
terms, are applicable only to a prior specified date, (ii) ratifies and confirms
all of its Obligations to the Administrative Agent and the Lenders and
(iii) confirms that the Obligations are and remain secured pursuant to the
Collateral Documents and pursuant to all other instruments and documents
executed and/or delivered by the Loan Parties, as security for the Obligations;
and

 

(c)                             On and as of the date of this Forbearance and
Limited Waiver, and as a material inducement to the Administrative Agent and
Required Revolving Lenders entering into this Forbearance and Limited Waiver,
each Loan Party, on behalf of itself and its respective successors and assigns
and legal representatives, hereby forever releases and discharges the
Administrative Agent and each of the Lenders and any and all of the
Administrative Agent’s and such Lender’s attorneys, agents, servants,
predecessors, successors, assigns and assignors, officers, directors and
shareholders, jointly and severally, from any and all claims, rights of offset,
defenses, counterclaims, objections, demands, controversies, actions, causes of
actions, obligations, liabilities, costs, expenses, attorneys’ fees and damages
of whatsoever nature and kind, in law or in equity, past or present, known or
unknown, suspected or unsuspected, from the beginning of time to the date
hereof, pertaining to this Forbearance and Limited Waiver, the Credit Agreement,
the Collateral Documents, and the Obligations.

 

11.                          Costs and Expenses.                            The
Borrower hereby affirms its obligation under Section 10.04 of the Credit
Agreement to reimburse the Administrative Agent for all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates in connection
with the preparation, negotiation, execution and delivery of this Forbearance
and Limited Waiver, including but not limited to the reasonable fees, charges
and disbursements of counsel for the Administrative Agent with respect thereto.

 

12.                          Governing Law; etc. This Forbearance and Limited
Waiver shall be governed by, and construed in accordance with, the law of the
State of New York. This Forbearance and Limited Waiver is subject to the
provisions of Sections 10.14 and 10.15 of the Credit Agreement relating to
submission to

 

6

--------------------------------------------------------------------------------



 

jurisdiction, venue, service of process and waiver of right to trial by jury,
the provisions which are by this reference incorporated herein in full.

 

13.                               Headings. Section headings herein are included
for convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

14.                               Counterparts. This Forbearance and Limited
Waiver may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Forbearance and Limited Waiver
by telecopy or other electronic imaging means (including “.pdf”) shall be
effective as delivery of a manually executed counterpart of this Forbearance and
Limited Waiver.

 

15.                               Severability. If any provision of this
Forbearance and Limited Waiver or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Forbearance and Limited Waiver and the other
Loan Documents shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

16.                               Entire Agreement. This Forbearance and Limited
Waiver sets forth the entire agreement and understanding of the parties with
respect to the waivers to the Credit Agreement set forth herein and supersedes
all prior understandings and agreements, whether written or oral, between the
parties hereto relating to such waivers. No representation, promise, inducement
or statement of intention has been made by any party that is not embodied in
this Forbearance and Limited Waiver, and no party shall be bound by or liable
for any alleged representation, promise, inducement or statement of intention
not set forth herein.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Forbearance and Limited
Waiver as of the date and year first above written.

 

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Executive Vice President and Secretary

 

 

 

 

 

MIBU SERVICER INC.

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

MONITRONICS CANADA, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

PLATINUM SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

MI SERVICER LP, LLC

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------



 

 

LIVEWATCH SECURITY, LLC

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

MONITRONICS FUNDING LP

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

MONITRONICS SECURITY LP

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

SECURITY NETWORKS LLC

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------



 

[BANK OF AMERICA N.A., As Administrative Agent]

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------



 

[FORBEARING LENDER]

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------